                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

HOFFMAN BROTHERS HEATING,                  )
and AIR CONDITIONING, INC.,                )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )        Case No. 4:19 CV 200 RWS
                                           )
HOFFMAN AIR CONDITIONING                   )
& HEATING, LLC., et al.,                   )
                                           )
            Defendants.                    )

                         MEMORANDUM AND ORDER OF STAY

      After due consideration,

      IT IS HEREBY ORDERED that the joint motion to stay proceedings [28]

is granted as follows: this case is stayed pending the conclusion of mediation.

      IT IS FURTHER ORDERED that not later than two days after the

conclusion of mediation, the parties shall file a joint memorandum advising the

Court on the status of the case, including whether the case or the preliminary

injunction motion have been resolved. If the parties still request that the Court

hear the motion for preliminary injunction, the joint memorandum shall advise the

Court whether any deadlines for the preliminary injunction hearing need to be

amended, including the hearing date, and if so, shall include joint proposed

amended deadlines.
      IT IS FURTHER ORDERED that the motion for extension [29] is granted,

and the parties will file any motion for consolidation of this case with Case

Number 4: 19 CV 206 RWS by no later than two days after the conclusion of

mediation.

      Failure to comply with the foregoing provisions could result in the

imposition of sanctions.




                                       _______________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE
Dated this 15th day of April, 2019.




                                          2
